United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2960
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the District
      v.                                * of Nebraska.
                                        *
Dale M. Brown,                          *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: April 22, 2005
                                Filed: April 27, 2005
                                 ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Dale M. Brown appeals the sentence the district court* imposed after Brown
pleaded guilty to drug and forfeiture charges. Under a Federal Rule of Criminal
Procedure 11(c)(1)(C) plea agreement, the court sentenced Brown to 108 months in
prison and 4 years supervised release, and ordered forfeiture of $2,306. Brown’s
counsel moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing Brown’s sentence was imposed in violation of his Sixth Amendment
rights, and the currency seized from Brown’s residence should not have been forfeited

      *
       The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.
or taken into account in calculating drug quantity. Brown filed a supplemental brief
contending that defense counsel was ineffective.

       These arguments fail. First, Brown cannot properly challenge, under United
States v. Booker, 125 S. Ct. 738 (2005), or otherwise, the sentence to which he
stipulated in his Rule 11(c)(1)(C) plea agreement because he voluntarily exposed
himself to a specific punishment. See 18 U.S.C. § 3742(a)(3), (c); United States v.
Nguyen, 46 F.3d 781, 783 (8th Cir. 1995). Second, Brown voluntarily, knowingly,
and intelligently pleaded guilty to the forfeiture count and thus agreed to forfeit the
money. See Blackledge v. Allison, 431 U.S. 63, 74 (1977); United States v.
Martinez-Cruz, 186 F.3d 1102, 1104 (8th Cir. 1999). Finally, Brown’s
ineffective-assistance claim should be deferred to proceedings under 28 U.S.C.
§ 2255 in which an appropriate record may be developed. See United States v.
Hughes, 330 F.3d 1068, 1069 (8th Cir. 2003).

       Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75,
80 (1988), and finding no nonfrivolous issues, we affirm the district court. We also
grant counsel’s motion to withdraw.
                       ______________________________




                                         -2-